DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/19/2021 and 11/10/2021 were filed and are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 17/220,945 in view of Lan et al (US 2020/0240621 A1). 
n view of Lan et al. It is understood a PHOSITA would apply the optimization to any known lamp.
The Examiner makes the record clear that a Terminal Disclaimer is only required if the applicant incorporates only claim 16 into claim 8—the prior art does not teach the overlapping fins in combination with that of Lan et al. The Examiner does not expect a Terminal Disclaimer would be required if only claim 9, objected to as allowable, was incorporated instead.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8, 14, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lan et al (US 2020/0240621 A1).
	In regard to claim 8, Lan et al disclose an LED lighting device, comprising: 
(1), wherein a lamp cap is disposed thereof, the lamp cap extends in a first direction; 
a second portion directly connected to the first portion, wherein a case (6) and a power supply (8) are disposed thereof, the power supply is disposed in the case; and 
a third portion (2) directly connected to the second portion, wherein a heat exchange unit (fins of 5) and a light emission unit (light unit of 5) are disposed thereof, the light emission unit and the heat exchange unit are connected to form a thermal conduction path, the light emission unit and the power supply are electrically connected, when the first direction is substantially parallel to the horizontal plane, the light emitting unit of the LED lighting device provides downward light emission; 
wherein the heat exchange unit comprises a first heat spreader (left) and a second heat spreader (right), the heat exchange unit has a folded state (Figure 11) and an expanded state (Figure 1), and the heat exchange unit can be switched between the folded state and the expanded state, the heat exchange unit has a width dimension A in the folded state and has a width dimension B in the expanded state, the width dimension A of the heat exchange unit in the folded state is less than the width dimension B of the heat exchange unit in the expanded state. (Figure 2; see at least [0037])

	In regard to claim 14 and 15, Lan et al disclose that the heat exchange unit further includes an adjustment unit (40) disposed on the surface of the case (50), the first heat spreader and the second heat spreader are respectively matched with the guide unit, so that the first heat spreader and the second heat spreader can move directionally along a second direction (in the rotation, each spreader would move along a second direction). (Figure 6; see at least [0039] and [0058])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lan et al (US 2020/0240621 A1).
	In regard to claim 20, Lan et al fail to disclose that the heat exchange unit weighs no more than 0.9kg, and when the LED lighting device is lit, it can emit at least 15,000 lumens, 16,000 lumens, 17,000 lumens, 18,000 lumens, 19,000 lumens or 20,000 lumens.
	However, where resulting weight is determined by material selection and where resulting lumens is determined by both the power supply and type and number of LEDs selected, it would have been obvious to one of ordinary skill in the art at the time of filing to minimize the total weight of the lamp of Lan et al in order to produce a more .  

Allowable Subject Matter
Claim(s) 1-7 is/are allowed.
Claims 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as well as the timely filing of a Terminal Disclaimer.
The following is an examiner's statement of reasons for indicating allowable subject matter: 
The prior art taken as a whole does not show nor suggest an LED lighting device, comprising a lamp cap, a case, connected to the lamp cap and having a cavity, a power supply disposed in the cavity of the case, a heat exchange unit connected to the case, the heat exchange comprises a first heat spreader and a second heat spreader, the heat exchange unit has a folded state and an expanded state, and the heat exchange unit can be switched between the folded state and the expanded state, the heat exchange unit has a width dimension A in the folded state and has a width dimension B in the expanded state, the width dimension A of the heat exchange unit in as specifically called for the claimed combinations.
The closest prior art, Lan et al (US 2020/0240621 A1), does not include wherein the first heat spreader has first cooling fins, the second heat spreader has second cooling fins, in the folded state, the first cooling fins and the second cooling fins are at least partially overlapped in a first direction as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Lan et al reference in the manner required by the claims. 
To clarify the allowable subject matter, Lan et al reads on a BRI interpretation of an LED lighting device having a lamp cap (1), a cavity having a power supply (6), and a combination heat exchange and lighting unit (2). Further, the multi-angle light sources further disclose two states (Figure 1 and Figure 11); these states can be interpreted as a folded and an expanded states. What is not taught, however, is that when folded (as in Figure 31 of the instant application), the fins of the first set of fins overlap with the fins of the second, and this is not taught by the prior art. There is no motivation to modify the reference such that the fins overlap. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Chami et al (US 2020/0191369 A1) disclose modular flood light.
Kotovsky (US 10,655,834 B1) disclose a lighting apparatus.
Li et al (US 2020/0072454 A1) disclose a flood light.
Ip (US 2016/0320006 A1) disclose module-type light.
Guercio et al (US 2015/0354794 A1) disclose a modular light fixture.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222. The examiner can normally be reached 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/C.E.D/Examiner, Art Unit 2875  


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875